DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Li”) (US 2016/0358536 A1).
Regarding claim 1, Li discloses an image processing method applied to a display device which includes a plurality of rows of actual pixels, each actual pixel includes a plurality of actual sub-pixels, and starting positions of the actual sub-pixels in odd-numbered and even-numbered rows are staggered by a distance of half of an actual sub-pixel (fig. 8, para. 0067); the method comprising:

calculating (200) grayscale data of each actual sub-pixel of each actual pixel (paras. 0033 and 0039);
wherein the calculating grayscale data of each actual sub-pixel of each actual pixel, includes:
for a target actual pixel, determining a rendering mode for calculating the grayscale data of each actual sub-pixel of the target actual pixel according to whether there is a specified detail feature in a pixel area where target theoretical pixels corresponding to the target actual pixel are located, wherein when there is a specified detail feature in the pixel area where the target theoretical pixels corresponding to the target actual pixel are located and when there is not a specified detail feature in the pixel area where target theoretical pixels corresponding to the target actual pixel are located, different rendering modes are employed (paras. 0033, 0036 and 0039).
Regarding claims 4 and 19, Li discloses the specified detail feature includes at least one of the following: oblique line; vertical line; point; checkerboard (fig. 9).
Regarding claims 5 and 20, Li discloses before, for a target actual pixel, determining a rendering mode for calculating the grayscale data of each actual sub-pixel of the target actual pixel according to whether there is a specified detail feature in a pixel area where target theoretical pixels corresponding to the target actual pixel are located, the method further includes:

determining whether there is a specified detail feature in the pixel window (paras. 0051-0053 and 0057-0059).
Regarding claim 6, Li discloses n is equal to 3, and m is equal to 7 (paras. 0051-0053 and 0057-0059).
Regarding claim 7, Li discloses the determining whether there is a specified detail feature in the pixel window, includes:
marking a pixel type of each theoretical pixel in the pixel window (paras. 0051-0053 and 0057-0059);
according to the pixel type of each theoretical pixel in the pixel window and an arrangement mode, as well as a pre-stored arrangement mode of theoretical pixels corresponding to the specified detail feature, determining whether the to-be-displayed image has a specified detail feature in the pixel window (paras. 0051-0053 and 0057-0059).
Regarding claim 15, Li discloses a display device comprising:
a plurality of rows of actual pixels, wherein each actual pixel includes a plurality of actual sub-pixels, and starting positions of the actual sub-pixels in odd-numbered and even-numbered rows are staggered by a distance of half of an actual sub-pixel (fig. 8, para. 0067);
wherein the display device further includes:

a calculation circuit (200) configured to calculate grayscale data of each actual sub-pixel of each actual pixel (paras. 0033 and 0039);
wherein the calculation circuit includes:
a determination sub-circuit configured to, for a target actual pixel, determine a rendering mode for calculating the grayscale data of each actual sub-pixel of the target actual pixel according to whether there is a specified detail feature in a pixel area where target theoretical pixels corresponding to the target actual pixel are located, wherein when there is a specified detail feature in the pixel area where the target theoretical pixels corresponding to the target actual pixel are located and when there is not a specified detail feature in the pixel area where target theoretical pixels corresponding to the target actual pixel are located, different rendering modes are employed (paras. 0033, 0036 and 0039).
Regarding claim 16, Li discloses a display device comprising: a processor (II, fig. 3), a memory (A, C), a computer program stored on the memory and executable on the processor, and a plurality of rows of actual pixels;
wherein each actual pixel includes a plurality of actual sub-pixels, and starting positions of the actual sub-pixels in odd-numbered and even-numbered rows are staggered by a distance of half of an actual sub-pixel (fig. 8, para. 0067);
wherein the computer program is executed by the processor to,

calculate (200) grayscale data of each actual sub-pixel of each actual pixel;
wherein when calculating grayscale data of each actual sub-pixel of each actual pixel (paras. 0033 and 0039), the processor is configured to:
for a target actual pixel, determine a rendering mode for calculating the grayscale data of each actual sub-pixel of the target actual pixel according to whether there is a specified detail feature in a pixel area where target theoretical pixels corresponding to the target actual pixel are located, wherein when there is a specified detail feature in the pixel area where the target theoretical pixels corresponding to the target actual pixel are located and when there is not a specified detail feature in the pixel area where target theoretical pixels corresponding to the target actual pixel are located, different rendering modes are employed (paras. 0033, 0036 and 0039).
Allowable Subject Matter
Claims 2-3, 8-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: the dependent claims 2 and 17 identify the distinct limitations “when there is not a specified detail feature in the pixel area where target theoretical pixels are located, for a target actual sub-pixel of the target actual pixel, obtaining a weighted average of grayscale .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pan (US 2018/0277049 A1) discloses a pixel rendering method comprises: obtaining a grayscale value of a red, green, and blue (RGB) primary color weight of each pixel in an original image and converting the grayscale value into a normalized luminance value.
Lu (US 2016/0329026 A1) discloses dividing an image to be displayed on the pixel array into a plurality of theoretical pixel units, each theoretical pixel unit comprising a plurality of color components; and calculating a luminance value of each sub-pixel of each pixel-unit based on the color components of respective divided theoretical pixel units.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693